Title: To James Madison from Edmund Pendleton, [2 September] 1789
From: Pendleton, Edmund
To: Madison, James


[2 September 1789]
… I congratulate you upon having got through the Amendments to the Constitution, as I was very anxious that it should be done before y’r adjournment, since it will have a good effect in quieting the minds of many well meaning Citizens, tho’ I am of opinion that nothing was further from the wish of some, who covered their Opposition to the Government under the masque of uncommon zeal for amendments, & to whom a rejection or a delay as a new ground of clamour, would have been more agreeable. I own also that I feel some degree of pleasure, in discovering obviously from the whole progress, that the public are indebted for the measure to the friends of Government, whose Elections were opposed under pretense of their being averse to amendments.…
